Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2015

                                       No. 04-14-00694-CV

                                  Robert LEAL and Ramiro Leal,
                                           Appellants

                                                 v.

                                CUANTO ANTES MEJOR, LLC,
                                        Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 13-02-00041-CVK
                            Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


           Appellants’ Motion for Rehearing En Banc is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court